 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDTupco,Division of Dart Industries,Inc.andArthurGonyea.Case 1-CA-9297December 9, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING ANDPENELLOOn May 24, 1974, Administrative Law Judge JohnF. Corbley issued the attached Decision in this pro-ceeding. Thereafter, General Counsel and Respondenteach filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order as modified herein.1.The Administrative Law Judge failed to find aviolation of the Act in a statement by Respondent'sagent,Hagan,to all employees at Respondent's Au-burn plant on May 2, 1973, to the effect that Tupper-ware had made molds at plants other than Respondentin the past and that if necessary such work would besent elsewhere again.Hagan stated at the same meet-ing, which occurred on the same day as the first unionorganizational meeting, that he was aware of the up-coming union meeting and that Plant Manager Per-reault would get tougher if the Union got in.2 We findthat,within the context of these remarks, Hagan'sstatement that work could be taken out of the facilitywas calculated as a threat to reduce the work level inthe plant,if the union organizational campaign werecontinued, and that the employees so understood Ha-gan's remark. Consequently, unlike the AdministrativeLaw Judge, we find that Hagan's statement amountedto a threat violative of Section 8(a)(1) of the Act.2.Respondent excepted to the Administrative LawJudge's finding that it has violated Section 8(a)(1) increating the impression of surveillance in Foreman Lo-vec's statement that Respondent had gone through itsrecords for the preceding years which showed thatunionadherents had gotten more money and raises' i The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge.It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect tocredibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard Dry Wall Products, Inc.,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.2We adoptthe findingsof the Administrative Law Judge that thesestatements violated Sec. 8(a)(1) ofthe Act.than other employees. Unlike the Administrative LawJudge we find no violation in this comment. Rather, Re-spondent thereby indicated only that it had reviewed itsrecords and had observed what was apparent on casualreflection, that certain of its employees, who happenedto be union adherents, were earning more money thanothers. Such a remark to employees in the course of ahotly contestedunion campaignwould not bereasona-bly calculated to suggest that Respondent was watch-ing the activities of union supporters, nor could it beunderstood as implying that Respondent had previ-ously done so, since the campaign was conductedopenly and the union supporters were well known.Rather, this remark appears to have been no more thanan apparently truthful reporting of information.3. In excepting to the Administrative Law Judge'sfindings that Respondent violated the Act by reducingovertime for employees at the commencement of aunion organization campaignat the Respondent'sfacility,Respondent argued that it waseconomical-ly justified in reducing such overtime based on anappraisal of the potential costs of the Union's eco-nomic demands, relying on G.W.Murphy Indus-tries,Inc.,Portable Electric Tools Division,184NLRB 62(1970). We agree with the Administra-tiveLaw Judge that Murphy is inappositebecause here, unlike inMurphy,the Union had notbeen established as the bargaining representative byrecognition or otherwise, and no specific demands hadbeen presented to Respondent. Consequently, Re-spondent was in no position, on the facts of record, tomake an appraisal of potential costs of the Union'seconomic demands, nor was there any evidence thatsuch an appraisal was attempted. Furthermore, we findMurphyinapplicable because there is no credible evi-dence in the record to support Respondent's suggestionthat it reduced overtime to meet speculative increasesin costs due to a possibly successful union campaign.Finally,Murphyis inapplicable because there the Ad-ministrative Law Judge concluded that in fact the em-ployer had an economic motive, whereas here we find,in agreementwith the attached Decision, that Respon-dent's reduction in overtime for all employees hadnothing to do with any economic demands by theUnion but was aimed instead at the union cam-paignitself.Consequently, we find that Respondentby such conduct discriminated against the em-ployees in regard to conditions of employment todiscourage membership in a labor organization inviolation of Section 8(a)(1) and (3) of the Act.4.The Administrative Law Judge failed to find aviolation of the Act in the reduction by Respondent ofovertime opportunities of employee Dees on groundsthat such reduction was imposed because of her poor215 NLRB No. 90 TUPCO, DIVISION OF DART INDUSTRIES, INC.job performance, rather than because of her unionactivities.We disagree.'Respondent was well aware of Dees' union activitiesas was evidenced by Plant Manager Perreault's state-ment to employee Gonyea that he had a list of unionsupporters which included Dees' name and by Fore-man Lovec's admission that he knew that Dees hadsigned a card. Shortly after the election Foreman LovectoldDees that other union supporters had said theywould quit their jobs if the Union lost the election, "so,why don't you get the f-k out?"' This remark, at-tributable to Respondent, revealed that Respondentwanted to get rid of Dees because of her union activi-ties, and supports the inference that it was disposed totaking action which would encourage Dees to leaveRespondent's employment. Furthermore, Dees' over-time was reduced without any warning that her perfor-mance was below par,' which strongly suggests thatRespondent was not interested in taking corrective ac-tion with respect to her work but acted to get rid of aknown union adherent. SeeNorth Shore Publishing Co.,206 NLRB 42 (1973).We find Respondent's reliance on a "lack of work"to justify the reduction of Dees' overtime unworthy ofbelief, since there is no indication in the record thatovertime was reduced for anyone else in her depart-ment or that any lack of work had occurred in suchdepartment.The Administrative Law Judge alsofound, which finding we adopt, that Respondent un-lawfully reduced the overtime of two other leaders ofthe Union's organizational campaign, Bezdegian andGonyea, in retaliation for their union activities. Dees,Bezdegian, and Gonyea, all leaders in the campaign,were the only employees to have their overtime reducedafter the election.We find, therefore, that Respondent'streatment of these employees constitutes a pattern ofactivity by Respondent directed at union organizers topunish and discourage them and other employees fromsupporting the Union.3Chairman Miller is of the opinion that the Administrative Law Judgecorrectly decided that the reduction in overtime opportunities for Dees wasfor cause. Consequently, for the reasons relied on by the AdministrativeLaw Judge, he would find there was no violation of the Act involved in suchreduction, and therefore he would dismiss this allegation of the complaint.°The Administrative Law Judge found, and we agree, that Perreault'sstatement to Gonyea violated Sec. 8(a)(1) of the Act. We also agree withthe Administrative Law Judge that Levec's statement to Dees to "get thef-k out" violated the same section of the Act.Padre Dodge,205 NLRB 252(1973);RamarDress Corp., et. al.,175 NLRB 320, 327 (1969)Gem Knits,Inc., 174 NLRB 449, 452-453 (1969).5Although the Administrative Law Judge found that Perreault informedDees that her overtime was reduced because of poor job performance, wenote that this conversation did not take place until sometime after theelection when she inquired why she was not being allowed to work moreovertime. Consequently, it is apparent that Dees was neither informed thather work was faulty nor offered an opportunity to improve her poor jobperformance before being disciplined.425For the above reasons we find, unlike the Adminis-trative Law Judge, that the reasons given for the reduc-tion of Dees' overtime, viz, poor performance and lackof work, were pretexts to cloak the true reason forRespondent's conduct, which was to retaliate againsther for union activities and to discourage such activitiesin the future, in violation of Section 8(a)(3) and (1) ofthe Act.5.We agree with the Administrative Law Judge thatthe written warning system was, in effect, adoptedwhen the organizational effort began. However, heinadvertently failed to direct the abolition of that dis-criminatorily established and applied written warningsystem in his recommended Order and notice, althoughhe indicated in the "Remedy" section that he would doso. Accordingly, we shall make appropriate correctionsto the Order and notice.' We deem it inappropriate topermit the maintenance of an improperly establishedrule; however, our order does not preclude the nondis-criminatory adoption in the future of a written warningsystem as a valid disciplinary procedure.6.Although we agree with the Administrative LawJudge's determination of the periods of time over whichemployees were unlawfully deprived of backpay asstated in the "Remedy" section of his Decision, thespecific formula and method of backpay are more ap-propriately left to the compliance stage of this proceed-ing; consequently, we do not adopt that portion of the"Remedy" in his Decision.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adoptsas itsOrder the recommended Order ofthe Administrative Law Judge, as modified below, andhereby orders that the Respondent, Tupco, Division ofDart Industries, Inc., its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order, as so modified:1.Add the following paragraph as 2(b) and reletterthe remaining paragraphs accordingly:"(b)Discontinue the use of and abolish the dis-criminatorily established and applied written warningsystem put into effect in June 1973 to harass employeesengaging in unionor protected concerted activities."2. Substitute the attached notice for that of the Ad-ministrative Law Judge.6 Chairman Miller would limit the remedy in this connection to an orderto cease and desist from discriminatorily applying or implementing thewarning system. In his view, a written warning system is a permissible andequitable disciplinary procedure and need not, like the proverbial baby, bethrown out with the tainted bath water. 426DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX BDECISIONNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agencyof the United States GovernmentAfter a trialin which all sides had the chance to giveevidence it has been decided that we,Tupco,Divisionof Dart Industries,Inc., have violated the NationalLaborRelations Act and we have been ordered to postthis notice.The NationalLaborRelationsAct givesyou, as em-ployees,certain rights,including the right to self-organization,to form, join or help unions, and to bar-gain through a representativeof yourown choosing.Accordingly,we give you these assurances:WE WILL NOTinterrogate you concerning the un-ion membership,activities,or sympathies of yourfellow employees.WE WILL NOT try to make you, ouremployees,believe that we have waysof finding out whetheryou participated in union activities or what thoseactivities were.WE WILL NOT hold out toyou the possibility youmight continue to have virtually unlimited over-time opportunitiesif theUnion were not seekingto organize you.WE WILL NOTthreaten to shut down or phase outour plant or take any other reprisal against you ifyou organize a union.WE WILL NOTask you to resign becauseyou havejoined a union.WE WILL NOTdo anything which interferes withyour rights above.WE WILL NOTimplement a written warning sys-tem to discipline you, as the Board has found westarted this system to discourage your union acti-vites.WE WILL NOTreduce your overtime opportuni-ties,close down our business or phase it out be-cause you join,support,or engage in organiza-tionalactivitiesonbehalfofLaborersInternationalUnion of North America, Local 243,or any other union.WE WILLmake up allovertime payyou lost asthe result of our reductionof overtimeopportuni-ties with 6-percent interest as the Board has foundthat we made such reductions because of the or-ganizational campaignof the above-named Union.WE WILLabolish our written warning systemwhich was established and applied to harass ouremployees engaging in union or protected con-certedactivities.WE WILL expungeallwritten warnings from therecords of our employees:STATEMENT OF THE CASEJOHN F. CORBLEY,Administrative Law Judge:A hearingwas held in this case of January29, 30,and 31,1974, atWorcester,Massachusetts,pursuant to a chargefiled by Ar-thur Gonyea,an individual, on August28, 1973, a copythereof being served on Respondent the same day, on anamended chargefiled bythe same individual on October 18,1973, a copythereof also being served on Respondent thatsame day and a complaint and notice of hearing dated Octo-ber 29,1973, issuedby theRegional Director for Region 1 ofthe National Labor Relations Board,which was likewise dulyserved on Respondent. The complaint was amended onDecember5, 1973, and theamendment was served on Re-spondent.The complaint,alleges that Respondent violatedSection 8(a)(1) of theAct, variously,by interrogating itsemployees about their union activities,threatening that itwould take reprisals against its employees for engaging insuch activities and creating the impression of surveillance ofits employees in their concerted activities.The complaintfurther alleges that Respondent violated Section 8(a)(3) and(1) of the Act by:initiating a written warning system andissuing warnings to certain employees because they had en-gaged in union activities;reducing the hoursof overtime forall production and maintenance employees from May 30 toJuly 15,1973; continuing that reduction of overtime for someof its employees until August5, 1973,and by further continu-ing this reductionfor threeemployees including the ChargingPartyuntil as late as August26, 1973.'In its answer, whichwas also amended,Respondent denied the commission of anyunfair labor practices.For reasons which will appear hereinafter I find and con-clude that Respondent has violated Section 8(a)(3) and (1) ofthe Actby reducing the overtime of production and mainte-nance employees at the times stated with one exception andhas committed certain independent violations of Section8(a)(1) as alleged in the complaint.I further conclude thatRespondent has not violated Section 8(a)(3) and(1) of theAct byreducing the overtime of employee Dees during acertain period in August1973 and didnot commit;ertainother independent violations of Section 8(a)(1), as alleged inthe complaint.At thehearing the General Counsel and Respondent wererepresented by counsel.All parties were given full oppor-tunity to examine and cross-examine witnesses,to introduceevidence,and tofile briefs.The parties waived oral argumentat the conclusionof thehearing. Briefs have subsequentlybeen filedby GeneralCounsel and Respondent and have beenconsidered.Upon the entirerecord'in this case and from my obser-vationof thewitnesses,Imake the following:'At the hearing I granted the General Counsel's unopposed motion tostrike the 8(a)(4) and(5) allegations of the complaint.2The transcript of the record in this proceeding is hereb corrected wYTupco,DIVISION OF DART INDUSTRIES,INC.follows:At p. 66,line 14,"Build"is deleted and "Billed" substituted. TUPCO, DIVISION OF DART INDUSTRIES, INC427FINDINGS OF FACTITHE BUSINESS OF RESPONDENTRespondent is and has been at all times material herein acorporation duly organized under and existing by virtue ofthe laws of the State of DelawareAt all times matenal herein Respondent has maintained anoffice and place of business at 303 Washington Street, Au-burn,Massachusetts,and is now and continuously has beenengaged at said plant in the manufacture,sale, and distribu-tionof molds and related productsRespondent in the course and conduct of its businesscauses, and continually has caused at all times matenalherein,large quantities of steel used by it in the manufactureof molds to be purchased and transported in interstate com-merce from and through various States of the United Statesother than the Commonwealth of Massachusetts, and causes,and continuously has caused at all times material herein,substantial quantities of molds to be sold and transportedfrom its said Auburn,Massachusetts,place of business ininterstate commerce to Statesof the UnitedStates other thanthe Commonwealth of Massachusetts.Respondent annually ships from its Auburn, Massa-chusetts,place of business goods valued in excess of $50,000directly to points outside the Commonwealth of Massa-chusetts.The complaint alleges, the answer admits,and I find thatRespondent is, and has been,engaged in commerce within themeaning ofthe Act.IITHE LABOR ORGANIZATION INVOLVEDThe complaintalleges, theanswer admits, and I find thatLaborersInternationalUnion of North America, Local 243,hereinafter sometimes referred to as the Union, is a labororganizationwithinthe meaningof Section 2(5) of the Act.IIIBACKGROUND AND SEQUENCE OF EVENTS'.TheRelationship of Respondent to Certain OtherCompaniesRespondent is a wholly owned subsidiary of Dart Indus-triesRespondent's president is John Ansley who is also thepresident of 13 other companies of Dart Industries includingTupperware.'Respondent makes molds for Tupperwareand Tupperware is Respondent's largest customer. Tupper-ware is also wholly owned by Dart Industries.-Richard Anterni is in charge of Tupperware's engineeringdepartment and visits Respondent's plant in Auburn once aweek to check on the progress of Tupperware molds Anterniwas the acting plant manager of Respondentfor 3-1/2months in 1969 and then transferred back to Tupperware.Anternt was examined by the General Counsel at the hearingunder the provisions of Section 43(b) of the Federal Ruleswithout objection from Respondent.3The complaintalleges,the answer admits, andIfind that Ansley is anagent ofRespondent and a supervisorwithin themeaning ofSec 2(11) ofthe ActJames Hagan, vice president of personnel and public rela-tions for Tupperware,' has visited Respondent's plant inAuburn to explain to the employees the nature of their bene-iits as personnel of a Dart Industries subsidiary.Ansley ad-mitted in connection with certain allegations of the complaintthat Respondent should have a written warning system be-cause such a system "is in all Tupperware [sic] plants." Ans-ley also admitted there should also be a set of work rules inoperation at Respondent's plant because that "would be anormal Tupperware [sic] policy" and that Hagan, Tupper-ware's vice president for personnel,would handle such mat-ters with George Perreault,Respondent's plant manager.I conclude on the basis of the foregoing that Respondentand Tupperware have a common labor relations policy andare a singleemployer withinthe meaningof the Act.'B RelevantHierarchy of Respondent and TupperwareJohn Ansley is the president of Tupperware and Respond-ent, as previously noted. James Hagan is vice president ofpersonnel and public relations for Tupperware. Ansley andHagan are admitted agents and supervisors of Respondentand I have so found. The complaint also alleges,the answeradmits, and I find that each of the following carries the titleopposite his name and is an agent of Respondent and a super-visor within the meaning of Section 2(11) of the Act:Josef Lovec,foremanRichard Morris,personnel managerHarry Penniman, general foremanGeorge Perreault,plant managerCharles Witkus, foremanThe complaint further alleges,inter aha,but the answerdenies, that Richard Anterntis anagent of Respondent. An-terni, as noted, is in charge of Tupperware's engineering de-partment,visits Respondent's plant once a week to check onthe progress of Tupperware'smolds there and was actingplant manager of Respondent for 3-1/2 months in 1969 afterwhich he transferred back to Tupperware. Anternt is alsoresponsible,at least, to make recommendations to Ansley inrespect to placement of contracts for production of moldsincluding those contracted to Respondent.I find on the basis of the foregoing that Anternt is an agentof Tupperware within the meaning of the Act, and sinceTupperware and Respondent are a single employer within themeaning of the Act, it follows that Anterni is an agent of thesame employing entity which includes RespondentC Background and Sequence of Events--An OverviewRespondent is in the business of manufacturing molds. Itoperates with a normal work force of some 50 to 60 em-ployees who have frequently worked as much as 55 to 60hours per week or longer since the plant began operations in4The complaint alleges,and the answer admits, and I find that Hagan isan agent of Respondent and a supervisor within the meaning of Sec 2(11)of the Act Hershel Phillips who was served with a copy of the complaintand entered an appearance for Respondent at the hearing,is,as Respon-dent's Plant Manager Perreault admitted, labor counselor for Dart Indus-tries, serving all Dart companies5See, e g ,Manitowoc Shipbuilding Inc, 191NLRB 786 (1971) 428DECISIONS OF NATIONAL LABOR RELATIONS BOARD1966. Until the events in question here there has never beenan across-the-board reduction of employees'overtime.Arthur Gonyea, the Charging Party, initially contacted theUnion at the end of April 1973 in connection with the organi-zation of Respondent's employees.The first union meetingwas held on the evening of May 2, 1973.Prior to this union meeting but on the same day, or the daybefore,Hagan, the vice president for personnel and publicrelationsof Tupperware,came to Respondent's plant in Au-burn ,Massachusetts,and addressed Respondent's em-ployeesHagan discussed the Union and various employeebenefits at this meeting.Further union meetings were held on May 10 and 16 andan organizing committee of plant employees was established.Serving on the committee were Carole Dees, Arthur Gonyea,Walter Micolites, and Victor Skalubinski.On May 21, 1973, Massachusetts Laborers District Coun-cil of the Laborers'InternationalUnion of North America,AFL-CIO,sent a letter to Respondent demanding recogni-tion in a unit of its production and maintenance employeeson behalf of Laborers Local Union 243. On May 23, 1973, thesame District Council on behalf of Local Union 243 filed apetition for a Board conducted election in this unit at theoffice of Board Region 1 in Boston,Massachusetts (Case1-RC-12773).On May 23, 1973, after the Union's demand for recogni-tion,Ansley,Respondent's president,addressed a mass meet-ing of Respondent's employees. This was the first time he hadever done so.In his brief speech to them on this occasion,which was made primarily from a prepared text, Ansley toldthe employees that he was opposed to having Respondentunionized and that he had instructed Perreault, the plantmanager, to advise Respondent's outside customers that aunion organizing campaign was going on and that Respond-ent could not guarantee production on schedule.After statingin the speech that it was the customer's decision whether ornot to continue giving orders to Respondent in these circum-stances Ansley told employees that they, the employees, wereprobably tired of working overtime anyway.6In late May 1973 Perreault did in fact advise several ofRespondent's customers of the Union's organizing campaignand at least one decided not to give an order to Respondentat that time.Also on May30, 1973,Perreault posted a bulletin to allemployees announcing that the normal workday would con-sist of 9 hours until further notice. On a weekly basis of 45hours (5 days at 9 hours per day) this would represent anaverage reduction of about 5 hours or more below the numberof hours employees had been working since at least January1973.During the week ending June 3, 1973, job No. 1391-amold to be made for Tupperware-was removed from Re-spondent's plant and sent to Diecraft,another moldrrakingcompany owned by Dart Industries but located in Australia.No 1391 is a duplicate of another mold being made by Re-spondent for Tupperware and originally ordered by the latterat the same time as 1391. No. 1391 would have taken over3,000 man-hours for Respondent to have completed.6The findings as to this speech are based on the admissions of Ansley inthis regardAlso during the period May 22 through July 20, 1973,Tupperware placed no molds with Respondent for manufac-ture but instead gave Diecraft in Australia orders for 28molds.In June 1973 Perreault started issuing written disciplinarywarnings to his employees.In Perreault's 4-1/2 years as plantmanager he had never previously issued written warnings.On or about June 19, 1973, a conference was held at theoffice ofBoard Region 1 in Boston,Massachusetts,in connec-tion with the election petition in Case1-RC-12773. Repre-senting theUnionat this meeting,inter aka,were Gonyea(the Charging Party), Victor Skalubinski, and Carole Dees.On or about July 15, 1973, some employees began workingagain in excess of 45 hours per week to complete "rush"orders while others continued to work within the 45-hourlimit.On July 30, 1973, Tupperware placed four molds withRespondent-the first so placed since Tupperware sent aseries of molds to Diecraft in Australia beginning on May 22,1973.On August 3, 1973, the election was held in Case1-RC-12773,in the following unit which the Respondent(Employer)and the Petitioner stipulated to be appropriate:All full time and regular part time production andmaintenance employees employed by the Employer at itsAuburn,Massachusetts plant, but excluding all otheremployees, office clerical employees,draftsmen, engi-neering employees, guards and supervisors as defined inthe Act.The Board's Tally of Ballots after the election in that pro-ceeding, which was held on August 3, 1973, indicated thefollowing-Votes castfor Petitioner,Votes cast against participatingLaborOrganization(s),2232Challenged Ballots,1No objections were filed to the conduct of this election.Beginning the following week after the union lost this elec-tion the limitations on the overtime opportunities of plantemployees were withdrawn except for three well-knownunion adherents,Dees, Gonyea, and Bezdegian.On August 13, 1973, theBoard issueda Certification ofResults of Election reflecting the foregoing outcome of theelection.7In mid-August 1973, the Charging Party spoke to Per-reault in the latter's office at the plant. Gonyea expressed thehope that things would return to normal at the plant with theelection over. Perreault admittedly told Gonyea something tothe effect that he, Perreault,would hate to go through suchan experience again.7The facts as to the election in Case 1-RC-12,773 and its results arefound on the basis of administrative notice of the Board's files and recordsin that caseOn April 19,1973, I issued on all parties an Order to ShowCause on or before May 2, 1974,whyI should not take notice of these factsNo party responded to said notice in timely fashion On May 6, 1974,Respondent sent a letter in which it stated that it and the General Counselstipulated that such administrative notice was properly taken TUPCO, DIVISION OF DART INDUSTRIES, INC.429On August 28, 1973, the original charge herein was filedby Gonyea as previously mentioned.On October 25, 1973, Perreault sent a letter to all em-ployees in which Perreault referred to the charge filed byGonyea in this case and the investigation of the case by theBoard. In the letter, Perreault stated that he did not thinkthat the Board's investigation of the case was fair and that theinvestigators had concentrated their interviews on the "com-plainers, gripers, antis and poor losers." The letter went onto say that the man who filed the charge would not, however,be fired if he continued to do his job. The letter concludedwith Perreault's expressed wish to "get things back to normalas soon as possible" but stated that this would not be possibleas long as a minor number of poor losers and nonproductiveemployees were trying to impose their will on the majority offaithful and considerate employees.At some time after the election and also after at least theinitial charge was filed, Gonyea met with Ansley, Perreault,and Hagan at a restaurant to discuss what his future relation-ship with the Respondent would be. In this meeting Gonyeatold Ansley that he had discussed with the Government thepossibility of withdrawing the charge filed by him, but thatthey had refused. The meeting apparently was an amicableone with Ansley paying for dinner.During the late spring and summer of 1973 supervisorsdiscussed the Union with employees on a number of occa-sions.As a result, as Perreault admitted at the hearing, it wasindeed "pretty well open who was and who wasn't" a unionsupporter.In the next section of this Decision I will,inter alia,dealwith the question whether the participation of Respondent'ssupervisors in these discussions violated Section 8(a)(1) of theAct.D. The 8(a)(1) Allegations1.The Hagan speech on May 2, 1973 (subparagraph 8(a),(b), and (c) of the complaint)'As noted Hagan spoke to all the employees at work atRespondent'sAuburn plant on or aboutMay 2, 1973. Thereis a dispute in the testimony as to what Hagan said on thisoccasion.Based on my resolution of credibility,I find that thefollowing occurred.Hagan began by telling the employees about existing com-panypersonnel policies and benefits.He also told employeeshe was aware that a union meeting was scheduled that nightand this was the reason that he was there.' Hagan suggested8Referenceto these subparagraphs hereandinfradenotes the factualallegations of the complaint.Legal conclusions as to these factual allegationsare set forth elsewhere in the complaint.9 These findings are basedon the credible testimony of Dees and Mico-lites in this regard.I discredit Hagan's denial that he made this statementand any of his testimonywhereitconflictswith that of otherwitnesses.Hagan,according to his testimony,had difficultyremembering the detailsof whathappened at the meeting on May2, 1973. At first he couldn'tremember mentioningthe Unionin the speech and then after extensivecross-examinationby the General Counselhe remembered a number ofstatements he made in relationto the Union. He noticeablyblushed oncross-examination.His testimony as towhathe said also conflictswith thatof Perreault,the plant manager.I also discredit Perreault's denial that Hagansaidthe Unionwas Hagan's reason for being at the planton May 2. Onthat employees attend this union meeting but to be waryabout signingunion authorization cards which he comparedto signing a blank check. Hagan went on to tell the employeesthat, if they thought Perreault, the plant manager, was atough supervisor then they should wait and see what hewould be like if the Union got in.10Hagan alsoadvised theemployees that Tupperware had made molds at plants otherthan Tupco and that, if necessary, such work could be sentelsewhereagain."I conclude on the basis of the foregoing, thatHagan'sstatement that he was there because of the union meeting thatnight was calculated to, and did, convey to the employees theimpressionthat the union activities of Respondent's em-ployees were a cause of concern to it and that Respondent wasmaintainingsurveillance of these activities. I find that bycreatingthis impression Respondent violated Section8(a)(1)of the Act.12 I also find thatHagan's remark suggesting thatPerreault would get tougher if the Union came in was a threatto take reprisalagainst itsemployees in that eventuality andthat Respondent also thereby violated Section 8(a)(1) of theAct.13As toHagan's further comments about other placeswhere Tupperware could have mold work done, if necessary,I find that thesestatementsfall short of a threat to take suchaction if the Union came in and I shall recommend that thisallegationof the complaint be dismissed.142.Alleged statementinmid-May 1973 of Foreman Lovecto employee Micolites (subparagraph 8(d) of thecomplaint)In mid-May 1973 Lovec spoke to Micolites and told thelatter that another employee, Stanley June, was going "onlong hours" (apparently speaking of extended overtime). Lo-ves went on to say that Perreault had found out that June hadsigned a card the night of the union meeting and Loveccommented "you do a guy a favor and this is what happensto you."'5examinationby the General Counsel under Sec. 43(b) of the Federal rules,Perreault denied that Hagan discussed the Union in his speech. Perreaultchanged this testimony when called as a witness by Respondent. I willcomment further on the credibility of Dees, Perreault, and Micolites laterin this Decision.toDees credibly so testified and Perreault admitted that Hagan so stated.I discredit Hagan's denial that he made this statement.11Dees credibly so testified and Hagan admitted mentioning other placeswhere Tupperware had sent work to be done. Dees' versionis also essen-tially corroborated by Perreault.12Hatteras Yachts, AMF Incorporated, 207NLRB 1043 (1973).13 I find no merit in Respondent's contention that this remark was a joke,even if, as Perreault testified, the employees laughed when hearing it. Thestatementis, inhaec verba,a threat of reprisal in the event of unionizationof the plant. I am aware of no license in the Act for management to makesuch a statement in the guise of humor.14Dees also testified on direct examination that Respondent would phaseout or close down if anyone other than Respondent tried to manage Re-spondent. On cross, Dees stated she didn't think Hagan threatened a phaseout if the Union came in. Otherwitnessesincluding Hagan either denied orcould not recall any such threat. In these circumstances, I find no probativeevidence that a threat was then made to shut down or phase out in the eventof unionization.15Micolites credibly so testified. I found Micolites, who was subpenaedto appearby both sides (and not as a hostile witness), to be a sincere witnesswho testified in a conscientiousmanner.Lovec, whose denial here I dis-credit, did not create a favorableimpression as a witness.He looked awaywhen I gavehim the oathand also whendenying the testimony of the 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDI find thatLovec's statement to Micolites also created theimpression that Respondent was keeping the union activitiesof its employees under surveillance and that Respondentthereby violatedSection8(a)(1) of the Act.3.Ansley's speech to Respondent's employees on or aboutMay 23, 1973 (subparagraph 8(e) of the complaint)As previously noted Ansley gave a speech, primarily froma prepared text,to Respondent's employees on this date inwhich he, admittedly, told them he was opposed to theUnion.He also, admittedly,told them in the fourth para-graph of this speech that:I've told George [Perreault, the plant manager] that wecannot at this time take any risk of hurting our custom-ers until this union thing is completely settled. Georgehas advised our outside customers that we are having aunion organizing drive and that he couldn't guaranteeproduction on schedule. The decision is theirs based onthe urgency of their requirements. We felt that we mighttell them of the potential problems in order to maintaingood customer relations."At this point in the speech Ansley then, admittedly, de-parted from his prepared text and added:But I imaginemost of you are tired of working overtimeanyway.Boiled downto its essentials,Ansley's open message in theprepared text here was that Respondent through Perreaultwas discouragingits customers fromsending itwork becauseof the onset of the Union. The unmistakeable implications ofAnsley's ad lib were that customers would, in fact, curtailtheir orders to Respondent for this reason and that overtimework would be lost as the result."The obvious impact of these remarks by Ansley was toconvince employees that, because of the Union's campaign,Respondent would take action to reduce work and overtimeopportunities for its employees. By gratuitously shifting tothe Union-which had made no threat to strike and had yetto advanceits first bargainingdemand-the onus for Respon-dent's predicted reduction of overtime, Respondent sought todisparage and undermine the Union by conveying to theemployees the impression that the Union stood in the way ofcustomary liberal overtime opportunities." Thus Respond-General Counsel's witnesses.I also find incredible his statement that he andPerreault did not discuss which employees had signed union cards in thelight of his further admission that employees told him who had signed cards.16George Perreault in fact so notified Respondent's customers, as hasbeen found.17 Perreault admitted that,at this time,no one had mentioned a strike tohim. No bargaining demands had been received from the Union-only itsdemand for recognition.18As noted, the subsequent across-the-board cut in overtime was the firstin Respondent's history.I discredit Ansley's self-serving testimony that the reason he made the adlib about overtime was because it was difficult to obtain employees to workovertime. No such explanation was given in his speech. On the other hand,any reduction in overtime would be a natural consequence of Respondent'sefforts to discourage its customers from sending work to Respondent-amatter Ansley had just discussed in his speech. Also I note that, when firstexamined by the General Counsel, Ansley stated he made no announcementent held out to the employees the possibility that the previousvirtually unlimited policy would be continued but for theUnion and that changes in this policy would be made byRespondent in reaction to the Union's campaign. By thisconduct, Respondent, through Ansley, interfered with, re-strained and coerced its employees in the exercise of theirright to support the Union guaranteed in Section 7 of the Actand thereby violated Section 8(a)(1) of the Act.19More will be said hereinafter about Ansley's remarks onthis occasion.4.Alleged threat of Penniman to employees (subparagraph8(f) of the complaint)On the day before the conference at the Board's RegionalOffice in Boston which, I have found, occurred on or aboutJune 19, 1973, Foreman Penniman and Lovec spoke withemployee Micolites at the Respondent's plant in Auburn.Penniman asked Micolites who was going to Boston. WhenMicolites responded that he did not know, Penniman re-marked that he would not want to be in the shoes of anyonewho went to Boston.20SinceMicolites was an employee and since the incidentoccurred the day before the Boston conference on the Union'spetition in the representation case, I conclude that, in askingMicolites who was going to Boston,Penniman was inquiringwhich employees were going to Boston for that conference.In so doing and by adding the statement he would hate to bein that employee's shoes, I conclude that Penniman coer-cively interrogatedMicolites concerning his fellow em-ployees' union activities in violation of Section 8(a)(1) of theAct.5.Alleged interrogation by Perreault (subparagraph 8(g)of the complaint)On or about June 15, 1973, Dees overheard a conversationbetween Perreault and Ed Spinnie. In this conversation, Per-reault asked Spinnie if the latter knew who was going toBoston.21Inasmuch as Spinnie was an employee and since the confer-ence on the Union's representation election petition was to beheld at Boston within the next few days, I conclude thatPerreault was inquiring which employees were going to thisconference. In making this inquiry, for which no businessabout the overtime reduction in his speech. He later admitted that he madethe ad lib about overtime in his speech but claimed it was a joke.19 SeeAmerican Paper and Supply Co.,159 NLRB 1243 (1966). 1 amunimpressed with Respondent's contention that Ansley's remark about em-ployees being tired of overtime was a joke. That employees might havelaughed when that was the apparent wish of the company president who hadnever addressed them before in a group, I do not find surprising. Returninghowever to the real world of objectivity, the earnings of a workingman-or woman-are not a joking matter.20Micolites credibly so testified. I discredit the denial of Penniman thathe made this remark. Penniman I found to be an evasive witness particularlywith regard to his discussions with employees about the Union. Lovec didnot deny this incident.21Dees credibly so testified. Spinnie did not testify. I discredit Perreault'sdenial that he, Perreault, so inquired of Spinnie. Perreault admitted he knewwho was going to Boston and that he asked his foreman about thismatter-thus clearly indicating his interest in it. When denying an earliergeneral question whether he asked nonsupervisory employees about thismatter he noticeably ground his jaws together. TUPCO,DIVISION OF DART INDUSTRIES, INC.justification was shown nor any guarantee against reprisalgiven, I conclude that Perreault coercively interrogated Spin-nie about his fellow employees' union activities in violationof Section 8(a)(1) of the Act.226.Allegedstatementsby Foreman Witkusto employees asto why they werenot receivingovertime (subparagraph8(1) of the complaint)Foreman Witkus told employee Dunphy at the latter'smachine at the plant on several occasions between the filingof the election petition (May 23, 1973) and the election (Au-gust 3, 1973) that the reason overtime was being cut duringthat period was because Respondent was not taking orders.Witkus added on these occasions that the employees should"use their head" and that they didn't need a union. Witkustold Dunphy, that it was true that the time was being cutdown because the Union was there. He also told Dunphy to"forget the Union," to "go back to work and bring conditionsback to normal." Witkus further told Dunphy on these occa-sions that if the Union were out of the plant and conditionswere normal, overtime would be worked again.23Witkus also told employee Skalubinski several times dur-ing June and July 1973 in the work area of the plant that ifthe Union came in the place would shut down.24I conclude that by Witkus' remarks to Dunphy,supra,thatovertime was cut down because of the Union and that over-time would resume if the Union were out of the plant, Re-spondent, as in the case of Ansley's speech discussed above,was holding out to Dunphy that employees would receive thisbenefit if it were not for the Union, and that Respondentthereby violated Section 8(a)(1) of the Act.I further conclude that by Witkus' remarks to Skalubinski,supra,Respondent was threatening Skalubinski with plantshutdown if the Union came into the plant and that thesethreats were in violation of Section 8(a)(1) of the Act.257.Allegedthreats of plant shutdownby Lovec(subparagraph 8(i) of the complaint)After the petition was filed (May 23, 1973) and before theelection (August 3, 1973) Lovec came into Skalubinski's workarea at the plant and told Skalubinski on several occasionsthat if the Union tried to get in, the place would close downor they would phase out the factory.'622Abex Corporation-Engineered Products Division,162NLRB 328(1966);Swanson-Nunn Electric Company, Inc.,203 NLRB 213 (1973).23Dunphy credibly so testified. I found Dunphy to be a generallysincerewitness, although a bit wordy. I was not so impressed with Witkus. Witkuslooked down and blinked on several occasions when denying testimony ofthe General Counsel's witnesses. Moreover, although he made such denials,he admitted talking with employees about the Union-but claimed he didnot remember what he said or to whom he spoke. Hence I do not credit hisdenials of the statements attributed to him by Dunphy. In so finding, I alsonote that Witkus admitted that he had discussed the matter of overtimereduction with employees after first denying he had done so.24 Skalubinski credibly so testified. I discredit Witkus' denial that he madeany such statements to employees. I found Skalubinski, who was subpenaedto testify by both sides in the proceeding (and not as a hostile witness), tobe sincere and forthright in his manner. I have already commented on theimpression created by Witkus.25 See, e.g.,Enterprise Products Company,196 NLRB 549, 563, enfd. 471F.2d 651 (C.A. 5, 1973).431I find that by Lovec's statements to Skalubinski on theseoccasions, Respondent threatened Skalubinski with reprisal ifthe Unioncamein, and that Respondent thereby violatedSection 8(a)(1) of the Act.8.Alleged threat by Lovec on or about July 16, 1973, ofreduction of hours if the Union won the election(subparagraph 8(k) of the complaint)Inasmuch asno probative evidencewas introduced in sup-port of thisallegationof thecomplaint,I shall recommend itsdismissal consistentwith the unopposedmotionof the Gen-eral Counsel therefor.9.Alleged threat by Lovec to Gonyea (subparagraph 8(1)of the complaint)On the Monday following the election, that is, on or aboutAugust 6, 1973, Josef Lovec came over to Gonyea's machineat the plant where Gonyea was speaking to Connor. Lovectold these employees that the election was over, things wouldgo back to normal, and that employees would go back onovertime. Lovec added that this (the overtime) would not,however, be enjoyed by Gonyea who would perhaps befired.27By Lovec's instant statement to Gonyea I conclude thatLovec was threatening Gonyea with reprisal for the latter'sparticipating in the attempts to organize a union and thatRespondent thereby coerced Gonyea in the exercise of hisSection 7 rights in violation of Section 8(a)(1) of the Act.10.Alleged threat of Perreault to Gonyea;allegedstatement by Perreault to Gonyea that he, Perreault, knewwho had supported the Union (subparagraphs 10(m) and(n) of the complaint)About a week or so after the election, or on or aboutAugust 10, 1973, Gonyea asked to speak to Perreault. Ameeting thereafter took place in Perreault's office with onlyPerreault and Gonyea present.Gonyea told Perreault that the election was lost and thathe, Gonyea, wanted things to get back to normal and to getback on a regular work schedule.Perreault told Gonyea that there was no way that thiscould be done; that he, Perreault, had his orders and that theunion activity would not start up again. Perreault continuedthat it was either Gonyea's job, or his, Perreault's, job. Per-reault also said he, Perreault, had a list of union supporters,26 Skalubinski credibly so testified. I discredit the denial of Lovec. I havealready commented on the credibility of both Skalubinski and Lovec.27Gonyea credibly so testified. When Gonyea was a bit defensive in hismanner on the stand,I found him to be a generally reliable witness. Re-spondent sought to discredit him by showing that he, Gonyea, at least at onepoint after the election,sought a meetingwith Ansleyand that such meetingtook place.In that meeting Gonyea sought to ascertain what his, Gonyea's,status would be and he informed Ansley and other Respondent officials thathe, Gonyea, had tried unsuccessfully to withdraw the chargesherein-all asrecountedsupra.In my judgment these incidents are insufficient to providea basis to discredit Gonyea. That he should seek to make peace with Re-spondent even on capitulation terms could hardly be unexpected in the lightof this threat to which he was subjected by Lovec. I have already com-mented on the credibility of Lovec. I also note that Levee admitted that heknew Gonyea was a union supporter and also knew the identity of most ofthe employees who signed cards. Connor did not testify. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Gonyea's namewas first on the list and others on the listincluded Turcotte and Dees.28Ifind that Perreault's statement to Gonyea that, underPerreault's orders, if the Union started up again, it would beeither Gonyea's job or Perreault's job, to be a threat to Go-nyea that the latter would be discharged in the event theUnion started up again at the plant. I further conclude thatby this threat to Gonyea, Respondent coerced and restrainedGonyeain hisright to support the Union and thereby violatedSection 8(a)(1) of the Act.11.Alleged statementby Lovecto employees thatPerreault kept a list of union supporters in his head(subparagraph8(b) ofthe complaint)I find no probative evidence in support of this allegation ofthe complaint-only remarks by employees to Lovec statingor implying that they understood that Perreault or Respond-ent had such a list which, according to Lovec, he denied.Therefore,I shall recommend dismissal of this allegationof the complaint.12.Allegedsuggestionby Lovec to employees that theyshould quit because they had supported the Union(subparagraph 8(p) of the complaint)On or about August 8, 1973, a date also after the election,Lovec came over to Dees' bench at the plant and engaged ina conversation with Dees. On this occasion Lovec remindedDees that the people who were for the Union had said theywere going to quit because they didn't think they would havetheir jobs if the Union lost the election. Lovec then askedDees "so,why don't you get the f-k out." Then he told Deesthat the Company had gone through the records for thepreceding years which showed that "you" (apparently speak-ing to Dees and other union adherents) had gotten the mostamount of raises and the most money of anybody,thus theCompany couldn't figure out why "you're trying to screwthem." Dees responded that she did not say that she wasgoing to quit and then told Lovec she did not want to arguethe matter. With this Lovec said that the Union people weresmilingbefore but they were now walking around with theirtails between their legs. Lovec thereupon walked away.2928 These findings are based on the credible testimony of Gonyea in thisregard.Perreault admitted his participation in this conversation and he alsoadmitted that he told Gonyea that he knew who was a union supporter. Hefurther admitted that he knew the names of at least 10 or 12 union support-ers and that he told Gonyea that he would hate to go "through this" again.He did not precisely deny saying it was his job or Gonyea's job. I discredithis denial that he told Gonyea he had a list of union supporters.Perreault,a somewhat argumentative witness,was particularly argumentative,hence,inmy judgment,evasive,when cross-examined-on this subject.29These findings are based on the credible testimony of Dees in thisregard. I found Dees to be a sincere witness who appeared to testify to thebest of her knowledge and belief.Iam not persuaded that her failure tomention in her affidavits the precise words usedby Lovec inthe foregoingencountersuggeststhat Lovec did not speak to.her as I have found above.The necessity of repeating the specific expletive in her affidavits couldreasonably be viewed by her as being less compelling at that time than it wasin her testimony. This was indeed her explanation of the discrepancy, if itmay be considered one, between her affidavits and her testimony.I discreditLovec's denial that he made this statement. Lovec, in any event,admittedthat several named union supporters-not including Dees-had said priorI conclude that in the foregoing conduct of Lovec, Re-spondent created the impression of surveillance of the unionactivities of its employees and further suggested that becauseof Dees' supportof theUnion the Respondent desired her toresign and that by these activities Respondent coerced andrestrained Dees in any desire she may have had to continueto support the Union,thereby violating Section 8(a)(1) of theAct.13.Letter from Perreault to all employees on October 26,1973, in which Perreault, it is alleged, impliedlythreatened retaliation against employees who filed chargesor who continued to support the Union (subparagraph9(q) of the complaint)This letter, which is General Counsel's Exhibit 6, states,inter alia,that Perreault had refused to settle the unfair laborpractice charges against Respondent; that he did not thinkthe Government fairly investigated the charges (by tending totalk to "complainers, gripers, antis, and poor losers" and notother employees); that the case might take years to litigate;that the party who filed the charge would not be discharged(but would be treated like any other employee and dischargedonly if he did not do his job) and finally that he, Perreault,desired things to return to normal but that this would not "bepossible as long as a minor number of the poor losers andnonproductive employees were trying to impose their willupon the majority of faithful and considerate employees."Perreault admitted at the hearing that the so-called "poorlosers and nonproductive employees" were the union sup-porters.Insofar as the employees are concerned, I find nothing inthis letter which exceeds the bounds of free speech protectedunder Section 8(c) of the Act. While the letter suggests thatthings will not get "back to normal" as long as a number ofpoor losers and nonproductive employees persist in their ef-forts to impose their will on other employees, I can detect noimplication of threat or promise of benefit from the baldphrase "back to normal" in the context in which it appears.Accordingly, I shall also recommend that this allegation ofthe complaint be dismissed.E.The 8(a)(3) and (1) Allegations1.Respondent's initiation of a written warning system onor about June 8, 1973, as a method of disciplining all em-ployees at the plant(subparagraph 9(a) of the complaint)Respondentfirstbegan giving written warnings to its em-ployees in May or June1973 afterthe advent of the Union.While a written warning system has been in effect "at allTupperware plants" including Respondent since at least1969, when Perreault became plant manager of Respondent'sAuburn plant here involved,no written warnings were givenfrom 1969 until the Union appeared on the scene.Hence, forall practical purposes, Respondent itself had no such systemuntil the latter time.The written warning system was put into effect by Per-reault because of employee talking-the extent of which willbe discussed,infra.The talking was thought by Perreault toto the election that they would quit if the Union lost the election. Lovec alsoadmitted that he knew Dees had signed a union card. TUPCO, DIVISION OF DART INDUSTRIES, INC.be about the Union. The names of a number of recipients ofwritten warnings were recited by Perreault at the hearing.Most of these were known by him to be unionadherents.30Respondent defends that the issuance of written warningsbeginning in May or June 1973 was necessitated by the exces-sive amount of talking in the plant at that time. Perreault sotestified and gave this to the foreman as his reason for imple-menting the written warning system. Ansley also testifiedthat he had noticed an excessive amount of talking and also"goofing off" and he mentioned the latter in his speech toemployees on May 23, 1973. Ansley also testified that inresponse to his, Ansley's, accusation that employees wereonly working 80 percent of the time, one employee, Turcotte,stated employees were loafing 30 percent of the time. On July24, 1973,Respondent also posted a notice explaining thatemployees could not talk about the Union on company time.It is clear from all the foregoing that the talking amongemployees which caused Respondent to implement a writtenwarning system was talk about the Union and that the unionadvocates were the primary target of this system. The merefact that such talk was about the Union does not, however,immunize it from employer discipline where it occurs on anemployer's time and property. Indeed, as the Supreme Courthas succinctly observed, working time is for work.31 On theother hand if talking is a normal condition of employment anemployer may not change such a condition primarily for thepurpose of blocking union activity and harassing union sup-porters.I am satisfied that the latter was the Respondent's purposein implementing its written warning system here For, inanswer to the question whether talking was customary at theshop, Perreault frankly admitted that a certain amount of ithad gone on because he could understand that it was difficultfor employees to "stay right at it" when they work 12 hoursper day.32While he stated that there was a limit to theamount of talking allowed and that he deemed 10, 15, or 20minutes excessive, he did not explain how, if at all, incidentsof talking of such duration,assumingtheir occurrence, dif-fered from talking which was customary at the shop andwhich had been permitted by Respondent without writtenwarningsuntil the advent of the Union. The difference,rather,was that employees were talking about the Union,whereas they had not apparently done so before.In these circumstances I conclude that Respondent's im-plementation of a written warning system for the first time inat least 4 years and in the course of the Union's campaign hadas its primary purpose the harassment of union adherents andthat Respondent thereby violated Section 8(a)(3) and (1) ofthe Act.3330 The foregoing findings is to this written warning system are based onthe admissions of Perreault or Ansley in this regard31Republic Aviation Corporation v NL R.B.,342 U S 793, 803, fn 1032 Perreault also so informed Dunphy when the latter began working forRespondent on January 15, 197333Mississippi Tank Company,194 NLRB 923, 925 (1972), CfJamesHoomaiand/b/a Chicago Master Mattress and Furniture Company,196NLRB 579 (1972), enfd 471 F 2d 654 (C A 6, 1973)4332.Writtenwarnings to Skalubinski and Bezdegian(subparagraph 9(b) of the complaint)Respondent admitted in its answer to the complaint thatithad given written warnings to Skalubinski and Bezdegianon August13, 1973.I so find.The writtenwarning given toeach stated asfollows:Excessive talking and loafing. You have been given ver-bal warnings on this several times by your foreman, JosefLovec. Continuation of this practice will result in disci-plinary action or discharge.In the incident following which Skalubinski was given hiswritten warning,Skalubinski,as he admitted, had been talk-ing for some 10 minutes with Stanley June and Walter Zbi-kowski who had left their workstations75 to 100 feet awayto talk to Skalubinski Skalubinski at the time had run out ofwork and was waiting to speak to his foreman who was inattendance at a management meeting.When the managementmeeting broke up, Lovec walked out of a door nearby and sawthe three men talking. Lovec immediately came over toSkalubinski's station and June and Zbikowski departed. Lo-vec told Skalubinski that "you guys are stirring up thes-" and "a bunch of you guys are going to get fired-itseither going to be them or me." After a few more wordsLovec left but returned in several minutes to tell Skalubinskithat Perreault wanted to see him. Bezdegian followed.After Skalubinski and Bezdegian reached Perreault's of-fice, each was handed the above-named writtenwarning,which had already been prepared. Perreault then askedSkalubinski why he was not working and Skalubinski ex-plained he was waiting for a job.Perreault then suggestedthat Skalubinski wipe his machine down and sweep the floorto which Skalubmski responded thatsince no oneelse did thishe questioned why he should.34 Both Bezdegian and Skalu-binski refused to sign their slips.35 Perreault and Lovec didsign them.There is no indication that either June or Zbikowski wasgiven a warning slip on this occasion, although a number ofwarning slips were introduced into evidence. Nor were Juneand Zbikowski present when Perreault gave the warning slipsto Bezdegian and Skalubinski. I, accordingly, conclude thatJune and Zbikowski were not given warning slips for thisincident.Other employees also talked in the shop but were not givenwarning slips. A particular case in point was Bill Van Nieu-wenhuyze who talked with several employees at his machinefor an hour and a half on the day of the election.36 VanNieuwenhuyze had been a union advocate early in the cam-paign but changed his mind before the election. The latterwas seen talking by Lovec on the day of the election but wasnot warned by Lovec because, according to Lovec, Lovec wasnot then his supervisor. This difference in supervision did not,however, deter Lovec from initiating the written warning to34 The foregoing findings are based on the credible testimony of Skalubtn-ski in this regard and are not essentially disputed by the testimony ofPerreault and Lovec Bezdegian did not testify35Perreault so admitted36 Skalubmski credibly so testified His testimony is not disputed by thatof Van Nieuwenhuyze 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDSkalubinski, on August 13, 1973. At that time Skalubinskiwas working for Witkus, for whom Skalubinskiwas waitingto receive a job assignment when Lovec spoke to Skalubinski.The incident, if any, which gave rise toBezdegian's warn-ing slip is not shown by the record. However, the latter wasnot talking to Skalubinski when the confrontation betweenLovec and Skalubinski developed.I conclude in all the circumstances that Respondent's writ-ten warning system was applied discriminatorily to Bezde-gian and Skalubinski on August 13, 1973. Both were knownby Respondent to be union adherents. Skalubinski had, infact, been a member of the plantorganizingcommittee andhad been one of those representing the Union at the represen-tation election conference at theBoard'sRegional Office inBoston on or about June 19, 1973. Lovec's remark at least toSkalubinski that "you guys are always stirring up the s-"further suggests that Lovec wassingling outthe latter forpunishment for offenses which, in Lovec's mind, were beyondmere talking..I, accordingly, conclude that in issuing writtenwarnings to Skalubinskiand Bezdegianon August 13, 1973,Respondent violated Section 8(a)(3) and (1) of the Act.3.The reduction of overtime for all employees from May30 to July 15, 1973 (subparagraph 10(a) of the complaint)In its answer to the complaint Respondent admitted thatit reduced the hours of overtime of all production and mainte-nance employees at the plant from May 30 to July 15, 1973.I so find.The complaint alleges that Respondent took this action todiscriminate against its employees thereby discouraging theirmembership in the Union, whereas Respondent defends thatthis action was taken for reasons of economic necessity,primarily because Respondent did not have enough work tocontinue extended overtime. Respondent further contendsthat its action was designed to stretch out the work thenavailable to avoid layoffs.I conclude that the reason Respondent reduced the over-time of its employees during this period was a discriminatoryone.As previously found, the Union made its demand for recog-nition on Respondent in a letter dated May 21, 1973, and filedits election petition onMay 23, 1973. On the latter dateAnsley spoke to Respondent's employees about the Union. Inthis speech Ansley said,inter alia,that he was instructingPerreault to notify Respondent's customers of the Union'scampaign at Respondent's plant and the effect it might haveon Respondent's production schedule. Ansley also told theemployees that the decision what to do would be up to thecustomer. Ansley then stated that he felt this action necessaryto keep up customer relations but added that employees wereprobably tired of working overtime anyway. Since Respon-dent's principal customer was, and is,Tupperware, and inview of the reference of overtime, the obvious implications ofAnsley's remarks were that Tupperware and other customerswould act on Perreault's representations to cut back on theirorders to Respondent while the Union was on the scene andthat this would result in a reduction of the overtime of Re-spondent's employees." Both of these implications turnedout to be predictions of the events which followed.Beginningwith the day before Ansley's speech, that is, onMay 22, 1973, and continuing to July 20, 1973, Tupperwareawarded 28 mold orders to Diecraft, a mold manufacturer inAustralia which is wholly owned by Dart Industries (Re-spondent and Tupperware, as noted, are also wholly ownedby Dart Industries). During the same period Tupperwaregave no mold orders to Respondent. Further, Tupperware,during the week ending June 3; 1973, removed a mold orderfrom Respondent (Respondent's job 1391) and awarded thejob to Diecraft. Job 1391 was a Tupperware mold just likeanother mold then being worked on for Tupperware by Re-spondent's employees. In early June 1973, one other cus-tomer, Mack Molding, declined to place an order with Re-spondent after Perreault had told its chief tool engineer,Brown, of the Union's organizing campaign.The order cutting overtime came a week after Ansley'sspeech, that is, on May 30, 1973. On the latter date Respond-ent published a notice to all employees in which it stated.Effective immediately, and until further notice, the nor-mal working day will consist of nine (9) hours aday-7:00 a.m. to 4:30 p.m.This notice was signed by George Perreault. As Perreaultadmitted, the new limit meant that the employees' work weekwas thereby reduced from 50-55 hours to 45 hours. Previ-ously there had never been a general reduction of overtime inthe more than 7 years the plant had been in operation. Priorto issuing the above notice, Perreault and Ansley discussedthe presence of the Union in the plant. As Perreault testified,the order was implemented on May 31.The aforementioned notice did not explain the reason forthe reduction in overtime and Perreault did not explain it tothe employees. While Perreault claimed at the hearing thathe directed his foreman to tell employees that overtime wasbeing reduced to stretch out the work load, Foreman Penni-man did not call his employees to tell them this but onlymentioned it, he testified, when employees asked hint. Lovectestified that he followed Perreault's instructions in this re-gard. For his part, ForemanWitkus did not recall so advisinghis employees but, as I have found, told employee Dunphyon several occasions after the overtime was cut, that the workweek was reduced because Respondent was not taking ordersand because the Union was there. Witkus also told Dunphyon these occasions that the overtime would be restored if theUnion were out of the plant.In his testimony, Anterni, heretofore found to be an agentof Tupperware, which existsin a singleemployer relationshipwith Respondent, acknowledged that the Union's organiza-tional campaign was a factor in his determination to awardmold contracts to Diecraft rather than Respondent duringthe period in question here."37 Theforceof theseimplications was not lost on Dees andTurcotte whotestifiedthatitwas theirrecollection that Ansleystated on this occasion thatRespondent would take no more orders orthatRespondent'swork wouldbe done elsewhere.Both also recalled Ansley's admittedstatement aboutemployees being tired of workingovertime.38 Inthis testimony Anterni admittedmaking a statement in his prehear-ing affidavitto this effect.I have considered this admissionnot only as itmay tend to contradict his other sworn testimony on this same subject, TUPCO, DIVISION OF DART INDUSTRIES, INC.I conclude from all the foregoing that the General Counselhas established a substantialprima faciecase that the reduc-tion of overtime for all employees lasting from May 30 to July15, 1973, was caused by Respondent to discourage member-ship in the Union in violation of Section 8(a)(3) and (1) of theAct. Thus,Respondent's animus against the unionization ofits employees and particularly by this Union is well demon-strated by Ansley's speech and the conduct of Respondent'ssupervisors heretofore found violative of Section 8(a)(1) ofthe Act.39 The reduction of overtime was announced only aweek or so after the Union had demanded recognition andhad filed an election petition. Also Ansley's speech, in effect,predicted,just as Foreman Witkus later told employee Dun-phy, that Respondent was taking action to curtail its businessand that a reduction of overtime was developing because ofthe Union's presence in the plant.Respondent,as noted,asserts that the reduction of over-time was due to lack of work or, more precisely, to stretchout the work then available. It also asserts that the actions ofTupperware to make mold assignments to Diecraft includingjob 1391, which was taken away from Respondent, werebased on economic reasons and not on any discriminatorymotivation.In support of these arguments,Respondent ad-vances a number of contentions.Iwill treat with each of theseseriatim.A. TheSequenceof Events which Led Up tothe Reductionof Overtime Priorto theAdvent ofthe Union CampaignRespondent contends that Perreault and Ansley first dis-cussed the matter of reducing Respondent'sovertime inMarch 1973. Ansley so testified without contradiction.Hence, I so find. And Ansley testified, and I find, that Ansleyand Perreault continued thereafter to discuss the matter ofstretching out the work at Respondent's plant every 2 weeksfor several months. Ansley and Perrault also contacted An-terni,who is in charge of Tupperware's engineering depart-ment, in an effort to obtain more repair work from Tupper-ware. This latter effort was successful in that more repairwork was sent to Respondent by Tupperware. In May, Per-reault told Ansley that Respondent had to get more work orhe would have to lay off employees. Ansley ultimately toldPerreault to cut hours rather than lay people off and thisdecision was reached about the last of May.Ansley and Per-reault also discussed the Union's organizational campaignbefore this decision was made,as already found.That Perreault and Ansley discussed Respondent's over-time situation and its workload prior to the initiation of theUnion's campaign I do not find significant,however, in rela-tion to the issues before me here.For the fact remains thatno decision to reduce hours was made until the Union's de-mand for recognition.And this decision was made after Per-reault and Ansley had also discussed the presence of theUnion in the plant. Further,work never ran out at Respon-dent's plant although its backlog had decreased from what ithad been(as will be discussedmore fullyhereinafter).which will be discussedinfra,butalso an affirmative evidence in support ofmy findings herein.AwreyBakeries,Inc.,197 NLRB 705 (1972) (fn. 4).39 Foreman Pennimanalso franklyadmitted that it was common knowl-edge that Respondent did not like unions.435B.Economic Reasons for the Placementof NewMolds withDiecraft in Australia rather than with Respondent Duringthe Period May 22 toJuly 20, 1973Respondent asserts that these 28 molds were placed withDiecraft rather thanwithRespondent-towhich Tupper-ware gave no new molds during this period-because Tup-perware has a policy that whenever a mold is to be "run" (i.e.,used to manufacture Tupperware products)inAustralia themold itself must also be made in Australia.That Respondenthas such a policy was attested to by Ansley.I so find. Thereason underlying this policy according to Ansley is that if aforeign(e.g.,American)mold is later"run" in Australia, theAustralian government charges a 50-percent duty on the totalcost of the mold.Respondent asserts that the instant 28 molds were to be"run" in Australia,therefore compelling the placement ofthese molds with Diecraft.In support of this assertion Re-spondent relies on the testimony of Anterni to this effectalthough I note that Ansley likewise testified that these moldswere eventually to be "run"inAustralia.In all the circumstances,I conclude that Respondent hasnot established its defense that the instant molds were sent toAustralia for manufacture because they were to be "run"there. I reach this conclusion for the following reasons.The responsibility to place molds for Tupperware is appar-ently a shared one. Ansley testified that he decides on moldplacement based on Anterni's recommendation.For his part,Anterni testified that he, Anterni,makes the decision in 80percent of the cases and in other cases consults Ansley. Inthese circumstances I conclude that both play a role in thisdetermination and that the basic responsibility is Anterni's.There are also apparently several criteria considered in theplacement of a mold.Anterni testified that these criteria arethe location where a mold is to be "run,"where it is goingto be placed or based and its delivery date. Later he addedthe criterion of price and stated that Respondent and Diecraftbid competitively against each other on mold manufacturingwork and that their bids were apart 50 percent of the time.There is no showing that Respoi..dent was given an oppor-tunity to bid on the 28 molds sent to Australia during thisperiod. But even if Respondent did bid and was the lowbidder,I conclude from Anterni's testimony that price wasnot the controlling factor but rather that any decision toaward these contracts was based on an evaluation of a num-ber of considerations.The question here is what was thecontrolling factor in Tupperware's determination to send theinstant 28 molds to Australia during this period.As noted,Anterni testified that these molds were sent toAustralia by Tupperware because the molds were to be "run"in Australia. I do not credit this testimony in the light of theentire record and particularly other statements by Anterni.To begin with this testimony is at odds with Anterni'spretrial affidavit.In the latter Anterni stated"also consideredin the decision on where to place certain of the molds betweenMarch 28 and July 30,1973, was where the mold was goingto bebased."(Emphasis supplied.) Of the 28 molds sent toDiecraft in Australia during this period,14 or half of themwere, according to Respondent'smold placement ordersheets, to be "based"in the United States and not Australia.4040 See Resp.Exh. 18. 436DECISIONSOF NATIONALLABOR RELATIONS BOARDThe distinction, if any, which Respondent draws betweenwhere a mold is "run" and where it is "based" is not ex-plained by Respondent. The General Counsel sought an ex-planation from Anterni of this distinction but Anterni wasindefinite, as will appear.In soinquiring of Anterni the General Counsel referred tothe mold placement forms which are used by Tupperware.These forms contain entries for mold numbers, number ofmold cavities, mold description, place of ownership, place ofbase, name of moldmaker, estimated price and mold comple-tion date. There is no entry designating where the mold is tobe "run." The General Counsel therefore asked Anterni toexplain-as to Tupperware's Mold Placement sheet No. 213,dated July 18, 1973, in which 6 molds are described andwhereon Diecraft is designated "moldmaker" (these being 6ofthe28moldssenttoAustraliaduringthistime)-whether Anterni could tell from the sheet where themold would be "run." Anterni responded that the last twomolds on this sheet would definitely be "run" in Australiabecause, as the sheet shows, they are "based" there. As to theother four which are "based" in the United States, Anterniinitially said they would be "run" in the United States, thenhe said they would be "run" at first in Australia, later hestated he wouldn't say if they'regoingto be run in the UnitedStates and finally he said merely that it was a possibility thatthey would "run" in Australia. In these circumstances I donot credit his other testimony that all 28 molds were sent toDiecraft because they were to be "run" in Australia.41Iconclude rather that there is an absence of probativecredible evidence that at least 14 of the 28 molds sent toDiecraftduringthis period were sent there because the moldswere to be "run" in Australia. I further conclude, consistentwith Anterni's prehearing admission, acknowledged at thehearing (about the reasons work was not being sent fromTupperware to Respondent at this time), and the statementin Ansley's speech that Perreault was discouraging Respon-dent's customers from giving it orders, that these molds weresentto Diecraft in Australia for manufacture because of theUnion's organizational campaign at Respondent's plant. Inreaching this conclusion, I further rely on Witkus' remark toDunphy that Respondent was not taking work at the time inquestion here because of the presence of the Union in theplant. Finally, I rely on the expectations of Morris, Respon-dent's administrativeassistantin charge of purchasing andpersonnel (which expectations Morris included in a sales pro-jection report in April 1973, before the advent of the Union,and about which more will be said hereinafter), that Re-spondent would be receiving mold orders from TupperwareinMay, June, and July 1973.4241 I also discredit Ansley's testimony that the instant molds were to be"run" in Australia. For his testimony and that of Anterni do not jibe withrespect to the responsibility for placing molds, as has been pointed out. Alsoin his testimony about molds Ansley stated that Tupperware had no moldsto place in May when he talked to Perreault about the Union's organizingdrive. Respondent's records show that six molds were placed with Diecraftbetween May 22 and 30, 1973. I also discredit Ansley's testimony concern-ing why these 28 molds were sent to Australia because of Anterni's tes-timony, recountedsupra,which does not corroborate Ansley's testimony inthis regard but rather leaves the matter unclear whether 14 of these molds,which were to be based in the UnitedStates,would be "run" in Australia.42 The only mold orders from Tupperware during this period came on July30, 1973.C. Removal of Respondent's Job 1391 (Tupperware Mold792E)Molds 792E and 792D, identical molds, were originallyplaced by Tupperware with Respondent. During the weekending June 3, 1973, Mold 792E (i.e., Respondent's job 1391)was taken away from Respondent and sent to Diecraft inAustralia.Mold 792E had a due date of September 21, 1973, as ofthe week before the job was removed. It was a job whichwould have taken 3,027 hours to complete.Respondent contends that mold 792E was taken awayfrom Respondent because, anticipating labor problems, Per-reault was unable to guarantee delivery on time. Respondentalso asserts that this job could not in any, event have beencompleted by working overtime because only five or six mencould work on it at one time. I reject these contentions on thegrounds which follow.There is a conflict in the testimony of Respondent's wit-nesses asto the reasons the job was removed. Ansley, Per-reault, and Anterni were all involved in the decision. Per-reault and Ansley testified that this job was removed for thereason that Perreault could not promise delivery because ofunion negotiations and the possibility of a strike. Anterni, forhis part, testified that the reason for the removal was Respon-dent's lack of machine capacity and Anterni further statedthat Perreault did not say he could not guarantee delivery.Anterni said he, personally, was fearful that Respondentmight not meet its delivery date which was "August 14,1973." Respondent's records, however, show that the deliv-ery date was September 21, 1973, as found above.Anterni also testified that the work would not be done byRespondent even on any overtime basis because only five orsix mencould work on it at one time. Perreault, for his part,admitted that job 1391 might possibly have been completedif the overtime had not been cut during the instant period. Atany rate mold 792E had still not been delivered from Diecraftat the time of the hearing and was not expected until Febru-ary 15. Mold 792D was expected to be completed by Re-spondent at the same date.Anterni's testimony that Respondent's lack of machinecapacity, i.e., the need to use the same machinery to buildmolds 792E and 792D (which remained with Respondent),was the reason the job was removed suggests that Respondentwould be unable to build two molds of the same type at thesametime.However, Respondent's records indicate that ithas made duplicate molds at thesame timebefore and indeedhad two such Tupperware duplicate jobs in the house at thetime Mold 792E was removed (i.e. Tupperware molds 1200Aand B, each of which was a job requiring 2,828 more hourswork, and Tupperware molds 1204B, C, and E which re-quired, variously, 2,260 hours to 2,845 hours more work tobe done). Anterni also admitted that it was easier to build aduplicate mold after the first had already been built.Nor am I impressed with Respondent's argument that itanticipated labor problems because the Union was talking (atunion meetings) about hourly wages $4 to $5 above Respon-There is no showing that any of the previous 28 mold orders of Tupper-ware, all of which were awarded to Diecraft, were beyond Respondent'stechnical capability. TUPCO, DIVISION OF DART INDUSTRIES, INC.437dent's wage rates. The Union never made any demands onRespondent except a demand for recognition. Respondenthad no way of knowing what wages it would seek. Even thewages discussed at union meetings varied from $2.65 to $4.65an hour in amount (i.e., $6.35 per hour to $9 to $11 per hour).I conclude, in all the circumstances, particularly the timingof the removal of job 1391 shortly after the reduction inovertime at the plant and Respondent's reaction to the Unionat that time, that the job was taken away from Respondentto reduce the work available to its employees.D. Reduction of Tupperware Capital Expenditures forMolds during 1973Respondent also contends that, during the period January1 to December 1, 1973, Tupperware spent about 32 percentlessmoney for molds than in the comparable period in 1972.Respondent's records support this conclusion. I so find.However, the amount of money spent by Tupperware formolds in this period is beside the point. The question here iswhether Respondent was being deprived of whatever Tupper-waremolds there were available-along with otherwork-because of the Union's campaign. And it is clear thatTupperware was committing funds for work at this timebecause it ordered 28 molds to be manufactured in Australiaand such orders were placed between May 22 and July 20,1973.E. Respondent's Projected Decrease in Sales Which, saysRespondent,Was Arrived at Prior to the Union'sOrganizational CampaignRespondent also refers to other evidence that its businesswas down in 1973 and that this picture of decreased sales haddeveloped before the Union campaign began at its plant.More precisely Respondent points out that administrativeassistantMorris revised Respondent's "profit plan" (plannedsalesfor the year based on the molds to be manufactured,repair work, and trade) downwards on April 19, 1973, afterconsultation betweenMorris and Perreault in early April1973.The profit plan is prepared in December of each year forthe coming year and is revised every succeeding quarter. Theprocedure in preparing it is to look at work orders "in house,"work in progress (here that which was scheduled for 1973)and the predictions of Respondent's customers. Also takeninto consideration, according to Morris, is the number ofemployees available. Based on the April 19 revision, the profitplan's estimate of about $1,950,000 business in 1973 wasreduced by $250,000. The final figures for the year 1973showed that the actual total business of Respondent for theyear came to approximately $1,700,000.Morris, who prepared the estimates, and who is, conced-edly, an agent of Respondent and a supervisor, also admitted,however, that when his revised projections were made he hadhoped to receive molds from Tupperware in May, June, andJuly and the sales "looked fairly well" for May and June.Morris also admitted that he arrived at his projections afterchecking with Tupperware.I find that the actual business performed by Respondent in1973 fell by $250,000 from its original projection in Decem-ber 1972 and that this decrease coincides with its downwardrevised projections which were made on April 19, 1973, priorto the advent of the Union. But since this revised estimateanticipated mold work from Tupperware in May, June, andJuly which never materialized (until one order on July 30,1973) it follows that the $1,700,000 actual business did notinclude Tupperware mold orders which had been projectedforMay, June, and July. Thus, evenwithoutreceiving theprojected Tupperware mold orders Respondent did as muchwork-dollar wise-as it predicted that it would dowiththeTupperware mold work.What thismeans isthat, if Respondent had received theexpected orders for Tupperware mold manufacture in May,June, and July 1973 and had performed such work (as itwould have done at least in part by continuing its normalvirtually unlimited overtime policy during the period May 30to July 15 and thereafter) then its business for 1973 wouldhave exceeded the $1,700,000 figure by the amount of workit would have done on said expected Tupperware molds. Thatis, if Respondent had gotten the Tupperware mold orders itexpected in May,June,and July 1973", it would not havesuffered a loss of businessamountingto $250,000, as reflectedinMorris' profit plant revision of April 19, 1973. This losswould have been cut by the dollar value of whatever workwould have been done on the instant Tupperware molds.I also note that after April 19 (when Respondent's shopforce stood at 57 with 2 on vacation) that this force fell byJune 3 to 53 men and women.SinceMorris' projections werebased on the number of employees available-and since thatnumber fell after the projections were made-it follows thatthere would have been fewer people (hence more overtimeopportunities for them) to perform the work projected.Far from supporting Respondent's defense of a correctlypredicted business downturn in 1973, the foregoing showsthat Respondent's business would have exceeded its revisedprojections if it had received the mold orders projected to bereceived from Tupperware in May, June, and July 1973.Further, despite the downward revision of the profit planon April 19, 1972, of which revision Perreault was thenaware, no decision to reduce overtime was made at that time.The decision came 6 weeks later after the union campaign hadbegun at Respondent's plant and after the Union had de-manded recognition.F. Respondent's Requestfor Additional Work fromTupperwareRespondent also urges, consistent with its contentions thatits volume of work started to slacken early in 1973, that itsought additional mold work from Tupperware to take upthis slack. Thus, Anterni testified that Perreault began callingAnterni to look for more mold work and the earliest of thesecalls came around the first of the year, 1973.43 The mold contracts awarded by Tupperwareduringthose months (ex-cept for July 30) went, as previously noted, to Diecraft in Australia. Thedollar figure for these orders, including those for the 14 molds to be "based"in the United States, has been deletedfrom the copiesof these orders placedin evidence. The purpose of this deletion was to assure that Respondent willnot learn what Diecraft charges for these types of molds and to keep Die-craft and Respondent competitive. 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe short answer to this contention is that whatever Per-reault may have done at the beginning of the year to increaseRespondent's sales,the picture changed when the Union ar-rived on the scene. After that time, admittedly, Respondentthrough Perreault took actions to reduce its work; e.g., bytelling its customers that it had a union campaign going onat its plant and therefore could not guarantee deliveries onschedule.In at leastone instance a customer other.thanTupperware-Mack Molding-did not give Respondent anorder after Perreault had given it this information. Further,as noted, Tupperware shut off its mold orders to RespondentinMay, June, and July until July 30.G. Tupperware Repair Work Increased During the PeriodMarch 28 to July 30, 1973, Over What It Had Been-During the Previous YearRespondentalso assertsthat it sought and obtained morerepair work from Tupperware during this period toincreasethe amount of work in Respondent's shop.However, it is not clear whether Respondent would havebeen awarded this mold repair work in any event. Respond-ent does not have to compete with Diecraft in Australia forrepair work as it does on mold manufacture and there is noshowing that any other Dart Industries subsidiary does moldrepair work for Tupperware.In any event, such repair work does not involve themajority of Respondent'sman-hours (e.g., only 600 hours atits peak during the week ending June 24, 1973, comparedwith 2,308 hours of total work in thesameweek). Nor doesitalter the facts that Perreaultwas discouragingRespon-dent's other customers from sending it work during the sameperiod nor that Tupperwarewas sending all itsmold manu-facturing work to Diecraft and none to Respondent at thattime.H. Statistics Concerning Respondent'sWorkload During thePeriod in Question Here,- Relationship to Similar Statisticsfor the years 1971 and 1972Respondent introduced a number of charts developed fromstatistics taken from its weekly progress reports. The latterreports show the hours Respondent's employees work eachweek and theamountof work expressed in hours whichRespondent had pending at the end of each week, with abreakdown of such work in terms of mold manufacture orrepairs.The charts concern, variously: Respondent's 1971,1972, and 1973 workloads expressedin man-hours of work tobe performed; its workload of Tupperware molds for each oftheseyears; its actual hours worked on Tupperware repairwork for each of these years; its 1973 repair and so-calledtrade workloads;and itstotal hours worked, average hoursworked, and number of shop employees in 1973.These charts show thatcommencingin February 1973when Respondent's total workload high for the year wasreached there was a steady decline thereafter in that work-load, dropping 23,000 hours by April and with a furtherdecrease of 10,000 in May-or 33,000 hours total decreasefrom the February high. Tupperware molds constituted themost significant aspect of Respondent's total workload dur-ing this period. This mold work declined in parallel to thedecline in the overall workload described above. This declinealso commenced in February, dropped by 23,000 hours inApril and another drop in May-or again a difference of33,000 from the February high.The 1971 workload also dropped substantially from a highinApril to a low in September-a drop of approximately32,000 hours.The 1971statisticsfor Tupperwaremolds paral-lel the foregoing statistics as to the entire workload-a highinApril to a low in September.Respondent's workload,on tradeitems(apparently grind-ing and milling assignments for other manufacturers) bot-tomed out to almost nothing at the end of June and the firstpart of July 1973.Respondent's Tupperware repair work surged upwards atthe end of June 1973 but not to its highest for the year.Insofar as the 1973 overall workload of Respondent can becompared to earlier years, there was a large downswing nearthe middle of the 1973 as in 1971. In 1972, however, theworkload stood steady at a high level. Hence there is no basisto conclude that Respondent's workload decreases in themiddle months of every year. The same conclusions obtainwith respect to a comparison of Respondent's 1973, 1972, and1971 workloads of Tupperware molds.Also regardless of workload fluctuations in prior yearsthere had never been an across-the-board reduction of over-time asin 1973.As to the 1973 workloads for overall repair and trade work,no comparison is offered with respect to experience in prioryears in regard to these same items. The 1973 trade workload,as noted, fell to almost nothing at the end of June. The overallrepair workload dropped in June and dropped still more inJuly.As to the Tupperware repair work, no significant patternemerges by comparing the records for 1973 with those of1971 and 1972 except that the workload at the end of June1973 was higher for that item than it had been at the sametime in the previous years. However, the difference betweenamount of this work in June 1972 and June 1973 for this smallitem is of 475 hours and the difference between June 1971 andJuneThe 1973 charts show that Respondent's overall workloaddropped off from a high in February to a low near the endof July. The total hours worked dropped from a high inJanuary to a low at the end of June, but the drop in averagehours during this same period is neither as great nor as sharpa decline. This last may be explained in part by a drop of 25percent in productive personnel from the first of February1973 to July 1973and againinAugust 1973.Although Respondent's overall workload dropped near theend of July 1973 it never hit bottom. At that timethere stillremained over 20,000 hours of work to be performed andwith, as noted, a 25 percent smaller work force than at thefirst of February. The shrinkage of the available work forcewas due not only to vacations but also apparently to separa-tions. There was then work for at least 8 weeks at the rate ofhours logged in the last week of May before the cut in over-time was ordered by Respondent. Receipt by Respondent ofthe 14 U.S. based molds awarded to Diecraft between Ma}and July 20 would, of course, have swollen this work backlogas would the mold order not given by Mack Molding and job1391, which was taken away from Respondent during theweek ending June 3, 1973. There remained at that time over TUPCO, DIVISION OF DART INDUSTRIES, INC.4393,000 hours work to be done on the latter mold alone, whichwould have expanded Respondent's total backlog by at leastthe equivalent of 1 week at the end of May rate of weeklyhours worked. Also the vacations which began in June wouldhave stretched the available work even further.Based on my analysis,supra,of all of Respondent's eco-nomic defenses, I am not satisfied that it has established thatits reduction of the previous virtually unlimited overtime ofits employees-a reduction enforced for all of them from May30 to July 15, 1973-was economically motivated. While itsworkload decreased during this same period, I further con-clude, as I have held above, that Respondent and Tupper-ware, with which Respondent exists in a single-employer rela-tionship, were also responsible for substantial aspects of thisdecrease and that the joint efforts of Respondent and Tupper-ware to reduce Respondent's workload during this periodwere occasioned by the advent of the Union at Respondent'splant.Respondentargues, however, that it is not a violation of theAct for an employer to reduce its business operations in theface of a union's organizational campaign, where such a re-duction is based on an appraisal of the potential costs of theunion's economic demands and such appraisal shows thatcontinuation would be uneconomical or would be infeasiblebecause of potential labor problems. In advancing this con-tention Respondent relies on G.W. Murphy Industries, Inc.,184 NLRB 62 (1970).Murphyis,however, distinguishable because there aunion had already made bargaining demands on the employerfor toolroom employees which, if granted, would have madethe operations of the instant toolroom uneconomical. Here,as has been pointed out, no bargaining demands were evermade nor could they have been anticipated because, as noted,the wage rates discussed at union meetings variedwidely. Norwas the Union already recognized here as inMurphy.Respondent's actions here therefore had nothing to do withany economic demands by the Union but were aimed insteadat the Union's organizational campaign itself.The mere existence of that campaign caused Respondent todiscourage its customers from sending it orders and to reducethe overtime of all employees at the plant. For Ansley in hisspeech, and later Witkus, effectively gave the message toRespondent's employees that this was the reason for Respon-dent's actions. That message was a very clear one. With theUnion the employees could expect less work and less over-time.Without the Union, according to Witkus, things wouldstay the way they were, that is, there would be work in theplant and the usual virtually unlimited overtime for all. I,accordingly, conclude on the basis of all the foregoing that byreducing overtime for all its employees during the period May30 to July 15, 1973, because of the Union's organizationalcampaign, Respondent violated Section 8(a)(3) and (1) of theAct.4444E.g.,Master Transmission Rebuilding Corporation & Master Parts,Inc.,155 NLRB 364 (1965),enfd.373 F.2d 402 (C.A. 9, 1967);Schott'sBakery Inc.,159 NLRB 1040 (1966);Waldoroth Label Corporation,91NLRB 673.4.The continued reduction of overtime after July 15,1973, until on or about August 5, 1973 (subparagraph10(b) of the complaint)There was no across-the-board removal of the overtimerestriction on July 15. The overtime restriction generally con-tinued until August 5, 1973, a date following the Union's lossof the election. After July 15 there were, however, certainassignments of increased work beyond the 9-hour day limita-tion to individual employees. These assignments beyond the9-hour day were occasioned by receipt of a job from theMorgan Company and by the press of delivery dates on cer-tain other work .41The complaint, however, alleges that 30 named employees(appearingon Appendix "A" attached hereto) continued tobe restricted in their overtime opportunities and that thiscontinued restriction for these named employees was in viola-tion of Section 8(a)(3) and (1) of the Act.For the reasons set forth in detail,supra,as to the illegalityof the across-the-board decrease from May 30, to July 15,1973, I agree that the continuation of the limitation from July15 to August 5, 1973, albeit with exceptions, further violatedSection 8(a)(3) and (1) of the Act.46Since the across-the-board restriction was not removed, themere fact that Respondent, in the press of absolute businessnecessity,made certain exceptions to the general restrictiondoes not alter, in my judgment, the impact of its unlawfulreduction on the bulk of the employees for whom no excep-tion was made.Respondent defends, specially, as to these allegations of thecomplaint, that the complaint is deficient because a numberof the named employees received some increase in their hoursor were on vacation for part of this period. I disagree.This contention is really addressed to the question ofremedy, hence is premature for me to consider at this pointinmy decision. The essential fact remains again that theacross-the-board restriction was not removed and that thenamed employees suffered loss of overtime as the result.Where certain of the named employees may have been onvacation during one or another of the 3 weeks involved in thisperiod or received some overtime beyond the 9-hour daymeans only that Respondent's backpay liability will be re-duced to that extent. These factors do not alter the questionof a violation.Respondent also contends that some employees, not on the30 employee list, who received increased overtime wereknown union adherents and, further, that there is no showingthat the 30 named employees on the list were union adher-ents.From this, Respondent asserts there is an absence ofevidence that Respondent discriminated against those em-ployees on the list. I also disagree with this contention. Thethrust of the violation here is not against individual em-ployees as such, but is rather based on the impact of Re-spondent's unlawful program against its entire shop forcegenerally.47 The fact that the entire shop force is not named45Lovec credibly testified that Perreault so informed him. Dunphy'stestimonyis consistent.46 In reaching this conclusion I also rely on my finding,supra.that LovectoldGonyea on August 6, 1973, that the election was over and that em-ployees would be working overtime again.47Cf.Arnoldware, Inc.,129 NLRB 228 (1960). 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDin this allegation of the complaint does not alter the natureof the violation but is based on the circumstance that excep-tions were made for certain employees because of businessnecessity.I, accordingly, conclude that by continuing the reductionof overtime for the 30 named employees during the periodJuly 15 to August 5, 1973, Respondent violated Section8(a)(3( and (1) of the Act.5.The continued reduction of overtime for Dees, Gonyea,and Bezdegian for certain periods after August 5, 1973Immediately after the election which the Union lost, Re-spondent's shop returned to the virtually unlimited overtimesituation as it existed prior to May 30, 1973, except for Dees,Gonyea, and Bezdegian all of whom were well known unionadherents.Bezdegian:The complaintallegesthatBezdegian'sover-time was discriminatorily reduced during the period August13 through August 26, 1973. Bezdegian had already beenunlawfully discriminated against by being given a writtenwarning for talking on August 13, 1973, as I have found,supra.Respondent defends that the allegation of the com-plaint that Respondent also discriminatorily reduced theovertime of Bezdegian is inaccurate because Bezdegian'sovertime increased during the period.Bezdegiandid in fact work 50 hours during each of these2 weeks but he had worked 53 to 55 during the 3 precedingweeks.48Hence I conclude that his overtime was in fact re-duced and in view of Respondent's animus againstthe Union,generally, and the union activities of Bezdegian particularly,as already found and as freshly shown by Respondent onAugust 13, I conclude that his overtime from that date toAugust 26 was discriminatorily reduced in violation of Sec-tion 8(a)(3) and (1) of the Act.Dees:The complaint alleges that Dees' overtime was dis-criminatorily reduced from August 6 through August 19,1973. Dees, a polisher, was a very active union adherent whoparticipated in the conference on the representation electionpetition at the Board's office in Boston and had served on theUnion's organizing committee at the plant. Dees did in factwork no more than 9 hours per day during the period inquestion here.Respondent defends as to Dees that Dees was not givenextended overtime49 because of lack of work in her depart-ment and because Dees had not been performing up to par.Respondent points out that Perreault so informed Dees whenDees asked Perreault why she was not permitted to workmore than 9 hours during this period.The testimony of Dees and Perreault confirms that Deesand Perreault had the instant discussion. Although Deesstated she was not satisfied with P,.erreault's explanation whyshe was not being given additional overtime, she admittedthat she agreed with him at the time that her performance ontwo jobs showed that she was not producing efficiently bycomparison with other polishers.48Bezdegian is not on the list of those whose overtime was dis-criminatorily reduced from July 15 to August 5, 1973.49Dees has subsequently been laid off but this layoff is not alleged to beunlawful.It is well settled that an employee's active participation inunion affairsdoes not insulate that employee from employerdiscipline for failure to give proper performance on the job.Since it isclear thatDees'performance here by comparisonwith that of her peers was low andbecause shewas informedthat this was the reason why she was not beinggiven greaterovertime opportunities at that time, I conclude that her depri-vation of such opportunities at that time was justified for thisreason.5°I further conclude that the Respondent did notthereby violate Section 8(a)(3) and (1) of the Act. I shall,accordingly, recommend that thisallegationof the complaintbe dismissed.Gonyea:The complaintalso allegesthat Gonyea's overtimewas unlawfully reduced during the period August 6 untilAugust 26,1973. Gonyea, a grinder worked only 44.4 hoursduring the week ending August 12, 1973, 43.7 during theweek ending August 19 but was on vacation the followingweek. Since Gonyea was on vacation the following week Re-spondent's liability for backpay, if any, for increased overtimewould not concern that week.There were at least three grinders in the 2 weeks precedingAugust 19-Gonyea, Turcotte, and Connor. Turcotte was onvacation during these 2 weeks whereas Connor worked 52.9and 48.9 hours, respectively, in each of these 2 weeks.Gonyea spoke to Perreault to inquire why he was notreceivingextended overtime during this period but was toldby Perreault there was no work for grinders." The experi-ence of Connor set forth above during this period, however,indicates otherwise. Further, as I have already held, Lovectold Gonyea on August 6, 1973, that although the electionwas over and employees would go back on overtime, Gonyeawould not receive it because, he, Gonyea, might be fired. Alsoon or about August 10, 1973, Perreault told Gonyea that he,Perreault, had a list of union supporters and Gonyea was firston the list.I conclude on the basis of the foregoing, particularly thethreatening prediction of Lovec, that Gonyea's overtime wasdiscriminatorily reduced during the instant period and thatRespondent thereby violated Section 8(a)(3) and (1) of theAct.52IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth above, occurring inconnection with the operations described in section I, above,have a close, intimate, and substantial relationship to trade,traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing commerceand the free flow of commerce.50 I find it unnecessary to reach or pass on the additional reason profferedby Respondent that Dees' department had a lack of work at that time.51Gonyea credibly so testified.52 Respondent argues, as to the allegations of the complaint generally, thatthey lack merit because the Union filed no objections to the election. Fromthis it follows, says Respondent, that no objectionable conduct occurred.The short answer to this contention is that we are not dealing with electionobjections but with unfair labor practices. Charges alleging unfair laborpractices need not be filed by a Union but may, as here, be filed by anindividual. TUPCO, DIVISION OF DART INDUSTRIES, INC.441V.THE REMEDYThe recommended Order will contain the conventionalprovisions for cases involving findings of interference, re-straint, and coercion and unlawful discrimination in violationof Section 8(a)(1) and (3) of the Act. This will require Re-spondent to cease and desist from the unfair labor practicesfound and to post a notice to that effect which will also statethe affirmative action Respondent will be required to takeincluding its affirmative action to remedy its unlawful reduc-tion of the overtime of its employees..Respondent contends that, in the event of any violationfinding in respect to reduction of overtime, no award of back-pay should be made because there is no practical way tomeasure how much overtime would have been available andhow much of the available overtime would have been workedby each employee. I reject this contention.Congress has provided the Board with considerable au-thority to fashion remedies under Section 10(c) of the Act.And the Board has issued remedial ordersrequiringbackpaywhen it has found that employees have been discriminatorilydeprived of overtimes' In view of the fact that the majorityof employees were unlawfully deprived of overtime both dur-ing the period from May 3 to July 15 (about 6 weeks)and alsoJuly 16 to August 5, 1973 (3 weeks), I shall recommend abackpay order requiring Respondent to pay each employeediscriminatedagainst(i.e., all of them during the first 6-weekperiod and 30 of them, additionally, during the following3-week period)an amountbased on his average weekly over-time earnings above 45 hours (40 hours straight time plus 5hours overtime) during the 9 weeks preceding the week inwhich May 31, 1973, fell. This amount will be paid to eachemployee for each week in which he was discriminatedagainst(6 weeks for all employees and 3 weeks, additionally,for the 30 employees named in Appendix A, and 2 weeks eachfor Gonyeaand Bezdegian,because of their respective unlaw-ful reduction in August). All employees will receive,as well,two-fifths of this weekly average figure because of the unlaw-ful reduction on May 31 and June 1. Any employee who didnot work a full 9-hour day in any week during the period ofthe discriminationagainst himwill have his backpay reducedby one-fifth of the weekly average for each such day but willsuffer no other penalty. Any employee whose work experi-ence was abnormal during the 9-week period preceding theweek in which May 31 fell will have his backpay calculatedat the rate of the average of other employees in his classifica-tion (e.g.,Gonyea, whose work weeks in April 1973 wereshortened pursuant to doctor's orders afterhis illness).5453E.g.,Schott's Bakery, Inc., supra.54 The following hypothetical situations will demonstrate the manner inwhich this order should be executed.Employee A, whose name would appear on Appendix A hereto, workedonly 45 hours each week from May 30 to August 5. He worked 55, 50, 45,50, 55, 45, 50, 45,and 55 hours, respectively, each of the 9 weeks precedingthe week in which May 31, 1973, fell, or an average of 50 hours per weekeach of those weeks. His backpay will be 9 times (50 minus 45) plus two-fifths (50 minus 45) or, in total, 47 (hours) times his overtime rate. Em-ployee B's experience is the same as A's (as to discrimination and prioraverage hours overtime) but B had 1-week vacation in July and worked ahalf day and took another day off during 1 week of June in which week heworked a total of 32 hours. His backpay will be (9 minus 1) times(50-45) plus two-fifths (50-45) minus two-fifths (50-45) or, in total, 40(hours) times his overtime rate. Employee C, whose name would not appearBackpay shall otherwise be computed in accordance with theformula setforth in FW. Woolworth Company,90 NLRB289 (1950),andIsis Plumbing&Heating Co.,138 NLRB 716(1963).It is noted that the instant 9-week period used as a base todetermine averages here not only immediately precedes theweek in which the discriminatory reduction of overtime be-gan but also falls entirely within the Respondent's businessdownswing which started in February 1973.It will also be recommended that the written warning sys-tem be abolished and that all warnings issued thereunder beexpunged from Respondent's records.Finally,in view of the nature of the unfair labor practicesin which Respondent has engaged(seeN.L.R.B. v.EntwistleMfg. Co.,120 F.2d 532,536 (1941)itwill be recommendedthat Respondent be ordered to cease and desist from infring-ing in any manner upon the rights guaranteed employees bySection 7of the Act.CONCLUSIONS OF LAW1.Respondent is an employerengaged incommerce andthe Union is a labororganizationallwithin the meaning ofthe Act.2.By discriminatorily reducing the overtime of all of itsshop employees during the period May 30 to July 15, 1973,of those listed in Appendix A hereof during the period July16 to August 5, 1973, and Arthur Gonyea and Aram Bezde-gian for certain periods in August 1973 as found in sectionIII hereof, Respondent has engaged in unfair labor practiceswithin themeaningof Section 8(a)(3) and (1) of the Act.3.By instituting a written warning system andissuingcertain warnings thereunder, as found in section III hereof,Respondent has engagedin, and is engagingin, unfair laborpractices within the meaning of Section 8(a)(3) and (1) of theAct.4.By creating the impression of surveillance of the unionactivities of its employees; threatening them with reprisalstherefor; holding out to employees that virtuallyunlimitedovertime opportunities would be available but for the Union;coercively interrogating them about their fellow employees'union activities; and bysuggestingthat employees resign be-cause of their union activities, in the manner found in sectionIII hereof, Respondent has violated, and is violating, Section8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within themeaning ofSection2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law andthe entire record in the proceeding, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:on Appendix A hereto, was discriminated against only during the periodMay 30 toJuly 15.His average overtime during the preceding 9-week periodwas the same as A's.C's backpay will be 6 times(50-45)plus two-fifths(50-45)or, in total,32 (hours)times his overtime rate.Employee D'ssituation is exactly the same as A's except that D worked 45, 46 and 52hours during the weeks betweenJuly 15 and August 5, 1973.D's backpaywill be (6 plus 1)times(50 minus 45)plus (50 minus 46) plus 0 (for the lastweek)plus two-fifths (50 minus 45) or, in total, 41(hours) times his overtimerate. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER55Respondent Tupco, Division of Dart Industries, Inc., itsofficers,agents, successors and assigns,shall:1.Cease and desist from:(a) Discouraging membership in, or activities on behalf of,LaborersInternationalUnion of North America, Local 243,or any other labor organization by establishing or implement-ing a written warning system; or by discriminating in regardto overtime work or by discriminating in any other mannerin regardto any term or condition of employment of any ofRespondent's employees in order to discourage union mem-bership or other concerted activities.(b)Coercivelyinterrogating employees concerning theirfellow employees' union membership or activities; threaten-ing to shut down or phase out the plant or take any otherreprisal if the employees organize a union;creating the im-pression among employees that it has ways or means of iden-tifying employees who participated in union activities and ofknowing what these activities are; holding out to the em-ployees that they would have virtually unlimited overtimeopportunities but for the Union;suggestingthat employeesresign because they joined the Union or in any other mannerinterfering with,restraining,or coercing employees in theexercise of their rights under Section 7 of the Act.2.Take the following affirmative action which is deemednecessary to effectuate the policies of the Act:(a)Make whole its employees for any loss of overtime paythey may have suffered as the result of Respondent's dis-criminatory reduction of their overtime opportunities in themanner set forth in the section of this Decision entitled "TheRemedy."(b) Expunge from the records of its employees any writtenwarnings issued pursuant to the establishment of Respon-dent'swritten warning system.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of this55 In theevent no exceptions are filed as providedby Sec. 102.46 of theRules and Regulationsof theNationalLaborRelations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions,and order,and all objectionsthereto shall bedeemed waived for all purposes.56 In the event the Board's Order is enforced by a Judgmentof a UnitedStatesCourt ofAppeals, the words in the notice reading"Posted by Orderof theNationalLaborRelations Board"shall be changed to read"PostedPursuant to a Judgment of theUnited States Court of AppealsEnforcingan Orderof theNationalLaborRelations Board."Order and necessary to insure compliance with the recordexpungement requirements of this Order.(d) Post at its plant in Auburn, Massachusetts, copies ofthe attached notice marked "Appendix B."56 Copies of thisnotice on forms provided by the Regional Director for Region1,after being duly signed by Respondent's representative,shall be posted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that such notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 1, in writing,within 20 days from the date of the receipt of this Order, whatsteps the Respondent has taken to comply herewith.IT IS HEREBY FURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges unfair labor practicesnot found herein.APPENDIX A1.Spinnie, Edward2. Sugalski, Joseph3.Braney, James4.Millowicz,Walter5.LaBonte, Albert6.Cote, Loenel7.Desy, Owen Sr.8.Zukowski, Walter9.Zbikowdki, Walter10. Plona, Stanislaw11.Dion, Robert T.12.Dees, Carole13. Boucher, Arthur14. Shea, Robert15.Foster, Romeo16.Groth, Edward17. Israelson, Alan18.White, Robert19. Stapleton, Joseph20.McGhee, James21.Gallagher, Albert22. Stevens, Eugene23. Connor, Hugh24.Gauthier, Louis25. LaForge, Robert26.Micolites,Walter27.Mastoris, John28.Dunphy, Harold29. Skalubinski, Victor30.Dion, Robert J.